ORDER GRANTING STAY PENDING APPEAL
W. DONALD BOE, Jr., Bankruptcy Judge.
The trustee filed adversary complaints against Mr. Elroy Ardoin, and City Bank and Trust Company of New Iberia, Louisi*8ana to recover money and avoid a preferential transfer. After trial on August 11, 1986, Bankruptcy Judge Rodney Bernard on August 29, 1986, signed judgments in favor of the trustee and against Mr. Ardoin and City Bank and Trust Company in the amounts of $9,219.00, and $10,190.57, respectively.
Attorney for Mr. Ardoin on September 5, 1986 filed a Notice of Appeal in both of these adversary proceedings and a Motion for Stay Pending Appeal.* The Motion for Stay was subsequently argued and then briefed.
Bankruptcy Rule 8005 gives the bankruptcy court the discretion to make an appropriate order during the pendency of an appeal to protect the rights of all parties in interest.
In this case the court finds that there is no reason why a stay pending appeal should not be granted provided that the estate is protected through an adequate bond against deterioration of Mr. Ardoin’s financial condition. Accordingly,
IT IS ORDERED that a stay pending appeal is granted in the above proceedings on the condition that in no more than fifteen (15) calendar days from the date of this order Mr. Ardoin shall post a bond in the amount of 130 percent of $9,219.00, ($11,984.70).

 City Bank & Trust Company has not attempted to obtain a stay of the judgment.